DETAILED ACTION
Claim Status
Claim 1 is pending. Claim 1 is under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites in line 1 “QSOX1-L”, in line 3 “BC”, in line 9 “HRP”, and in line 15 “SD”. These are the first instances in which these terms are presented and should be recited with their full name, followed by the abbreviation in parentheses. For example, “QSOX1-L” should be recited as “quiescin sulfhydryl oxidase 1 (QSOX1-L)”.
Additionally, line recites “calculating a mean concentrations”. The term should recite “calculating mean concentrations” or “calculating a mean concentration”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a method for setting a threshold for basal levels of QSOX1-L in urine and recites storing urine from 100 bladder cancer patients and from 100 patients with non-malignant conditions, and serially diluting “the patient samples”. It is unclear if the diluting is for all the samples, only from the patients with bladder cancer, or only from the patients with non-malignant conditions. Claim 1 should specify which samples are diluted.
Claim 1 also recites incubating ELISA plates, and “washing plates”. It is unclear which plates or if all plates are washed. Claim 1 should recite “washing the plates”.
Claim 1 recites adding biotinylated anti-QSOX-L antibody. It is unclear to what the antibody is added, the plate or the eluate from washing. Claim 1 should specify to what the antibody is added.
Claim 1 recites “using streptavidin-HRP to generate dose dependent signal”. It is unclear how the streptavidin is used to generate the signal. Claim 1 should specify how the signal is generated with streptavidin.
Claim 1 recites obtaining a standard curve for each plate and calculating concentrations “based on a standard curve for each plate”. It is unclear if the calculating the concentration is done with the standard curve obtained or with a different standard curve. Claim 1 should recite “based on the standard curve for each plate”.
Claim 1 recites the limitation “from patients and individuals without malignant disease” in line 16.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 only refers to patients with bladder cancer or patients with non-malignant conditions, not to patients and individuals without malignant disease, including those without any condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636